Opinion by
Johnson, J.
At the trial, it was stipulated that the items described on the invoice as “Archaic White Number 3,” consisting of 79 ashtrays, which were appraised at 70 cents each, are dutiable at the rate in effect at that time, “at 35 per cent ad valorem, instead of at 50, as assessed.” The court held that while the entry herein was dated November 15, 1951, and estimated duties were paid on November 16, 1951, the inspector’s report on the back of the entry permit was dated December 4, 1951, and presumably, therefore, the entry transaction was not completed until after November 17, 1951, the effective date of the modification of paragraph 211 by the Torquay protocol. (United States v. Mussman & Shafer, Inc., 40 C. C. P. A. 108, C. A. D. 506, cited.) On the record presented, the claim of the plaintiff was sustained.